Name: Decision of the EEA Joint Committee No 53/98 of 29 May 1998 amending Annex XIX (consumer protection) to the EEA Agreement
 Type: Decision
 Subject Matter: consumption;  competition;  European construction
 Date Published: 1999-02-04

 4.2.1999 EN Official Journal of the European Communities L 30/56 DECISION OF THE EEA JOINT COMMITTEE No 53/98 of 29 May 1998 amending Annex XIX (consumer protection) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIX to the Agreement was amended by Decision of the EEA Joint Committee No 15/98 (1); Whereas Directive 97/55/EC of the European Parliament and of the Council of 6 October 1997 amending Directive 84/450/EEC concerning misleading advertising so as to include comparative advertising (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be added in point 2 (Council Directive 84/450/EEC) in Annex XIX to the Agreement: , as amended by:  397 L 0055: Directive 97/55/EC of the European Parliament and of the Council of 6 October 1997 (OJ L 290, 23.10.1997, p. 18). Article 2 The texts of Directive 97/55/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 June 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 29 May 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 272, 8. 10. 1998, p. 22. (2) OJ L 290, 23. 10. 1997, p. 18.